Citation Nr: 1045587	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  00-07 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to service connection for loss of teeth.

4.  Entitlement to an increased rating for amputation, left thumb 
and index fingers, distal phalanges, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased rating for torn cartilage, right 
knee, post operative, with degenerative changes, currently 
evaluated as 10 percent disabling.

6.  Entitlement to a compensable rating for residuals injury 
lower lip.

7.  Entitlement to an effective date earlier than December 21, 
2007, for the assignment of a 10 percent rating for residuals of 
injury to right temporomandibular joint (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1954 to November 1956.

This matter, in part, comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which, in pertinent part, denied service connection for residuals 
of injury, cervical neck condition; for hearing loss, right ear; 
and for loss of teeth; and granted service connection for 
residuals of injury to right TMJ, and assigned a 0 percent 
(noncompensable) disability rating, effective from April 26, 
1999.  Although the Veteran perfected appeals as to the denial of 
service connection for all three issues, including residuals of 
injury, cervical neck condition; for hearing loss, right ear; and 
for loss of teeth, in the September 2001 supplemental statement 
of the case (SSOC), the RO only listed the claims for service 
connection for a cervical spine disorder and for a right ear 
hearing loss as being on appeal.  Similarly, in September 2003, 
the Board only remanded these two issues (service connection for 
a cervical spine disorder and for a right ear hearing loss) to 
the RO for further evidentiary development.  

The Board is satisfied there has been substantial compliance with 
the remand directives set out in September 2003 as pertains to 
the claims for service connection for a cervical spine disorder 
and for a hearing loss disability.  Stegall v. West, 11 Vet. App. 
268 (1998).  The Board also notes that the claim for service 
connection for loss of teeth is still pending before the Board, 
and once perfected by the Veteran, by the filing of a VA Form 9 
(substantive appeal) in April 2000, was not withdrawn by the 
Veteran.  Although the issue has been changed to whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for loss of teeth, the Board 
notes herein that the proper issue on appeal is entitlement to 
service connection for loss of teeth.  

This matter further comes before the Board from a January 2007 
rating decision, in which the RO denied a rating in excess of 10 
percent for the service-connected post-operative torn cartilage 
of the right knee with degenerative changes and denied a 
compensable rating for the service-connected residuals of an 
injury to the right TMJ.  Finally, this matter comes before the 
Board from a January 2008 rating decision in which the RO granted 
a 10 percent rating for residuals, injury to the right TMJ, 
effective December 21, 2007; denied a rating in excess of 20 
percent for the service-connected amputation, left thumb and 
index fingers distal phalanges; denied a rating in excess of 10 
percent for torn cartilage, right knee, post operative, with 
degenerative changes; and denied a compensable rating for 
residuals of injury, lower lip.  

The Board acknowledges that in January 2008, the RO considered 
the issue of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for loss 
of teeth, and found that such evidence had not been submitted to 
reopen the claim.  By October 1999 rating decision, the RO denied 
service connection for loss of teeth.  The Veteran was notified 
of the denial and his appellate rights, and filed a timely notice 
of disagreement.  A statement of the case (SOC) was issued, and 
the Veteran then filed a timely Form 9 in order to perfect the 
appeal.  The Veteran did not thereafter withdraw his appeal 
regarding this issue; thus, as noted above, the proper issue 
before the Board is entitlement to service connection for loss of 
teeth.

The issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue and it is referred to the AOJ for appropriate 
action.  

The issues of service connection for a cervical spine disorder 
and for loss of teeth are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's right ear 
hearing loss disability is related to his active military 
service.

2.  The Veteran's amputation, left thumb and index fingers distal 
phalanges have not exhibited ankylosis, nor have any other 
fingers of the left hand been ankylosed.  

3.  The Veteran's torn cartilage, right knee, post operative, 
with degenerative changes, is manifested by complaints of chronic 
pain and full to nearly full range of right knee motion, and has 
been found to be stable.  

4.  The Veteran's scar residual of injury to the lower lip has 
been shown to be tender on examination, but there has been no 
limitation of function of the affected part, nor was there any 
characteristic of disfigurement of the lip

5.  A claim for an increased rating for residuals of injury to 
right TMJ was not received prior to December 21, 2007.  Moreover, 
it is not factually ascertainable that an increase in severity of 
the Veteran's residuals of injury to right TMJ occurred in the 
year prior to December 21, 2007.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by 
service and sensorineural hearing loss of the right ear may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).

2.  The criteria for a rating in excess of 20 percent for 
amputation, left thumb and index fingers, distal phalanges, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.71a, DC 5223 (2010).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected torn cartilage, right knee, post operative, 
with degenerative changes, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, DCs 5003, 5257, 
5259, 4260, 5261 (2010).

4.  Resolving any doubt in favor of the Veteran, the criteria for 
a 10 percent rating for a scar residual of injury to the lower 
lip have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.118, DC 7800, 7804, 7805 (2010).

5.  The criteria for an effective date earlier than December 21, 
2007, for the assignment of a 10 percent rating for residuals of 
injury to right TMJ, have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.150, DC 9905 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A.  §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in March 2001, March 2004, October 
2006, and June 2007, that fully addressed the notice elements in 
this matter.  These letters informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Therefore, no further 
notice under VCAA is needed regarding any of the claims on 
appeal.  The Board also notes that in the aforementioned letters 
dated in October 2006 and June 2007, the Veteran was advised of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this case.  
See Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has obtained 
the Veteran's VA treatment records through April 2010.  In 
addition, the Veteran underwent a VA examination in December 2004 
regarding the claim for service connection for right ear hearing 
loss.  He also underwent VA examinations in November 2006, 
December 2007, and April 2010 for the claim for an increased 
rating for the service-connected right knee, and VA examinations 
in December 2007 and April 2010 for the claim for an increased 
rating for the service-connected scar residual of injury, lower 
lip, as well as a VA examination in April 2010 regarding his 
hands and fingers.  The Board finds that the VA examinations in 
April 2010 are adequate because each examination included a 
review of the claims folders and a history obtained from the 
Veteran.  Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  These 
examination reports are adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In addition, it 
appears that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II. Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for certain chronic diseases, including 
sensorineural hearing loss (as organic disease of the nervous 
system) will be presumed if such disease becomes manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran contends he was exposed to excessive noise from 
artillery fire in service, without hearing protection, and that, 
as a result, he now has hearing loss.  He claimed he was a tank 
drive in a tank corps in service.  

Service treatment records (STRs) show no report of or finding of 
any right ear hearing loss.  On his enlistment examination in 
June 1954, the Veteran scored a 15/15 on a whispered voice test.  
On his separation examination in October 1956, the Veteran scored 
a 15/15 on both the whispered and spoken voice tests.

A VA examination in October 1957 showed that the Veteran's 
hearing was within normal limits.  Private medical reports showed 
that he had multiple audiograms, dating from 1965 through 1984, 
in conjunction with his employment with the Chrysler Corporation, 
which showed he had normal hearing in both ears until February 
1967, when an audiogram showed right ear hearing loss disability, 
pursuant to 38 C.F.R. § 3.385.  

On VA examination in June 1999, the Veteran reported a decrease 
in hearing in his right ear beginning in basic training and a 
history of artillery noise exposure without ear protection.  He 
reported that post military he worked at Chrysler in a factory, 
but claimed there was a documented hearing loss prior to working 
there and annual hearing tests thereafter showed further hearing 
loss.  An audiogram showed he had right ear hearing loss 
disability, pursuant to 38 C.F.R. § 3.385.  The diagnosis was 
sensorineural hearing loss on the right and normal hearing on the 
left.  

On VA examination in December 2004, the Veteran reported noise 
exposure in basic training, and that after separation from 
service he worked for Chrysler Corporation for 29 years, and that 
the use of hearing protection was mandatory after the first few 
years of employment.  An audiogram showed right ear hearing loss 
disability, pursuant to 38 C.F.R. § 3.385.  The diagnosis was 
moderately severe conductive hearing loss in the right ear and 
normal hearing in the left ear.  The examiner opined that it was 
less likely as not that the right ear hearing loss was the result 
of any activity during military service, based on the following:  
the air conduction pattern was not characteristic of a noise 
etiology; the acoustic imminence test indicated conductive 
pathology; and the 1956 test administered upon the Veteran's 
release from service showed normal hearing in the right ear.  The 
examiner acknowledged that the whispered and spoken voice tests 
in service could overlook a high frequency hearing loss, but 
noted that the Veteran's hearing loss in the right ear involved 
both high and low frequencies and most probably would have been 
detected by either the whispered or spoken voice test.  The 
examiner also indicated that there was no mention of hearing loss 
in the service medical records.  The examiner opined that it was 
less likely as not that the incident in which the Veteran was 
struck on the head by a tank hatch caused the right ear hearing 
loss, based on service records stating there was injury to the 
lips, chin, and teeth, but no mention of an ear injury, as well 
as the VA examination in 1956 wherein there was no mention of 
ear, nose, or throat pathology, or impaired hearing.  

A review of the record shows that there is evidence of a current 
right ear hearing disability.  38 C.F.R. § 3.385.  What is 
missing from the record, however, is competent evidence showing 
that hearing loss is causally related to service, and 
specifically, to the Veteran's reported noise exposure therein.  
38 C.F.R. § 3.303.  On VA examination in December 2004, the 
examiner addressed the etiology of the right ear hearing loss, 
opining that his right ear hearing loss was not related to 
service.  The Veteran has not submitted competent medical 
evidence to the contrary.

The Board recognizes that the Veteran has sincerely contended 
that his current right ear hearing loss is related to service.  
As noted above, lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation, but the Board does not 
believe that the etiology of hearing loss is subject to lay 
diagnosis.  Jandreau, supra.  That is to say, the Board finds no 
basis for concluding that a lay person would be capable of 
discerning whether current hearing loss disability had an onset 
in service or is related to sinusitis or rhinitis, in the absence 
of specialized training, and the Veteran has not established any 
specialized training for such qualifications.  Buchanan, supra.

The preponderance of the evidence is therefore against the 
Veteran's claim of service connection for right ear hearing loss.  
The benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).

III. Increased Rating Claims

Disability evaluations are determined by application of the VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the whole 
recorded history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate 
in any increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  


1. Amputation, Left Thumb and Index Fingers, Distal Phalanges

The Veteran contends he should be entitled to a rating in excess 
of 20 percent for the service-connected amputation, left thumb 
and index fingers.  

At an October 1957 VA examination, the Veteran was noted to be 
right handed.

The record reflects that by November 1957 rating decision, 
service connection was granted for amputation, left thumb and 
index finger, distal phalanges, and a 20 percent disability 
rating was assigned, effective from November 14, 1956, and 
pursuant to Diagnostic Code 5223.  Because the 20 percent rating 
for this disorder has been in effect for more than 20 years, the 
20 percent rating is protected.  38 C.F.R. § 3.951 (b).

Amputations at distal joints, or through distal phalanges, other 
than negligible losses, will be rated as prescribed for favorable 
ankylosis of the fingers.  38 C.F.R. § 4.71a, DC 5151(c).

The rating criteria for evaluating ankylosis or limitation of 
motion of multiple digits of a hand provide that when two or more 
digits of the same hand are affected by any combination of 
amputation, ankylosis, or limitation of motion that is not 
otherwise specified in the rating schedule, the evaluation level 
assigned will be that which best represents the overall 
disability (i.e., amputation, unfavorable or favorable ankylosis, 
or limitation of motion), assigning the higher level of 
evaluation when the level of disability is equally balanced 
between one level and the next higher level.  See Note 2.

Under DC 5223, favorable ankylosis of the index and long fingers, 
index and ring fingers, or the index and little fingers of the 
minor hand warrants a 20 percent rating.  Favorable ankylosis of 
the thumb and any finger of the minor hand warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5223.  In order for a rating in 
excess of 20 percent to be assigned, the competent evidence of 
record would need to show ankylosis in three or more digits.  38 
C.F.R. § 4.71a, DCs 5216- 5222.

In February 2002, the Veteran was afforded a VA examination. The 
VA examiner noted Dupuytren's contracture in the left palm of the 
left little finger and somewhat in the left ring finger. The 
Veteran's ability to grasp on the left hand was somewhat limited. 
His ability to manipulate against resistance was within normal 
limits. The examiner also noted a possible contracture at the 
metacarpophalangeal (MCP) joint of the fifth finger.

On a VA treatment record dated in April 2010, examination of the 
hands showed no active triggering of fingers, no tenderness or 
synovitis in the hands and MCPs, and no tenderness, synovitis, or 
bony hypertrophy of the PIPS or DIPs.  

Based on a review of the foregoing, the Board finds that a rating 
in excess of 20 percent for the service-connected amputation, 
left thumb and index fingers, distal phalanges, is not warranted.  
Though the competent medical evidence pertaining to this issue 
has been limited throughout the pendency of this appeal, the 
Board notes that on the evaluation of the hands in April 2010, 
examination of the hands was negative for active triggering, 
tenderness, or synovitis.  Moreover, while the Veteran may have, 
in the past, complained of limits in his ability to grasp and 
open, he has not alleged, nor has the evidence shown, that he has 
ankylosis of any of his fingers.  As noted above, a higher rating 
would be assigned if there was ankylosis of additional (more than 
three) digits - however, such disability has neither been alleged 
or shown by the competent medical evidence of record.  Thus, the 
preponderance of the evidence reflects that the criteria for a 
rating in excess of 20 percent for amputation, left thumb and 
index fingers, distal phalanges, have not been met at any time 
during the entire appeal period.

2. Torn Cartilage, Right Knee, Post Operative, with Degenerative 
Changes

Throughout the rating period on appeal, the RO has rated the 
Veteran's service-connected service-connected torn cartilage, 
right knee, with degenerative changes as 10 percent disabling 
under Diagnostic Code (DC) 5259, pertaining to symptomatic 
removal of the semilunar cartilage.  That represents the maximum 
available benefit under that diagnostic code.  Thus, the Board 
has considered whether any alternate diagnostic codes are 
pertinent to his right knee disability.

DC 5003 provides rating criteria for arthritis.  Specifically, 
degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations shall 
be rated as 20 percent disabling, and involvement of two or more 
major joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- ray 
findings without limitation of motion will not be combined with 
ratings based on limitation of motion.  
See 38 C.F.R. § 4.71a, DC 5003.

DC 5260 provides for a 10 percent rating where there is 
limitation of knee flexion to 45 degrees. A 20 percent is 
warranted for limitation of knee flexion to 30 degrees.  38 
C.F.R. § 4.71a, DC 5260.  DC 5261 provides for a 10 percent where 
there is limitation of knee extension to 10 degrees. A 20 percent 
is warranted for limitation of knee extension to 15 degrees.  38 
C.F.R. § 4.71a, DC 5261.

38 C.F.R. § 4.71, Plate II, reflects that normal flexion and 
extension of a knee is from zero degrees of extension to 140 
degrees of flexion.

Turning to the record, the Board notes that on VA examination in 
November 2006, the Veteran complained of right knee pain.  He did 
not need assistive devices, and his right knee had no effects on 
his usual occupation or daily activities.  Right knee range of 
motion was from 0 to 120 degrees with no pain on motion.  With 
repetition, the range of motion was not additionally limited.  
Right knee pain increased from 1 to 3 with cold damp weather, 
prolonged sitting and standing, walking distances greater than 
200 yards, and stair climbing.  There was no instability of the 
right knee joint.  An x-ray showed mild degenerative arthritis of 
the right knee.  The diagnosis was postoperative residuals of 
torn cartilage, right knee, and mild degenerative changes.  

On VA examination in December 2007, the Veteran reported ongoing 
right knee pain.  He reported the pain was noticeable when 
walking up and down steps, and after walking for more than a 
mile.  He reported knee stiffness, but denied heat or redness.  
He reported a giving way sensation when descending stairs, and 
had occasional swelling to the knee.  He denied any locking.  He 
took medication for other musculoskeletal conditions and this 
helped with knee pain.  He reported that weather changes 
increased his pain.  There was no need or use for assistive 
devices, and it was noted that his right knee condition did not 
affect his occupation or his day to day routine activities.  It 
was noted that he was retired after working 20 years for Chrysler 
Corporation in quality control.  Examination of the right knee 
showed no gross deformity, no ankylosis, no soft tissue swelling, 
no effusion present, and no warmth or erythema to palpation.  He 
had some tenderness to the medial joint line with palpation, and 
range of motion was from 0 to 130 degrees, without pain.  After 
repetitive range of motion of the right knee, he had the same 
range of motion and no pain.  He described the pain as flare-ups 
that occurred after walking for a mile or on stairs, and that the 
pain usually lasted from several hours to a day.  Knee stability 
testing showed a negative Lachman test, negative anterior drawer 
sign, no instability on varus and valgus stability testing, and a 
negative McMurray sign.

On VA examination in April 2010, the Veteran reported progressive 
right knee pain, that was ongoing, including aching, soreness, 
occasional stiffness, swelling, and occasional giving away.  He 
used no assistive devices, and it was noted he could function and 
work, and do normal daily activities.  Range of motion of the 
right knee was from 0 to 125 degrees, with some pain over the 
last 30 degrees of flexion.  With repetitive use, there was no 
change in pain or motion.  No flare-ups were noted and the knee 
was found to be stable.  The diagnosis was postoperative 
meniscectomy, right knee, with arthritis.  The examiner opined 
that it was more likely than not that the right knee arthritis 
was related to his old injury and surgery.

With regard to the Veteran's claim for an increased rating, in 
excess of 10 percent, for her service-connected right knee 
disability, the Board notes that a review of the VA examination 
reports and VA treatment records shows that the Veteran has 
consistently reported having chronic right knee pain.  He also 
reported having occasional stiffness and swelling, but denied 
using any assistive devices for the knee.  Clinical findings 
have, however, shown that the Veteran's right knee range of 
motion has been full or nearly full, with only a recent report of 
some pain at the end range of motion, and various stability tests 
showed a stable right knee, although the Veteran report 
occasional giving away of the knee.  

Thus, a review of the record shows no evidence of limitation of 
right knee motion that would even reach a compensable level under 
DC 5260 and/or DC 5261.  Therefore, these diagnostic codes do not 
provide a basis for a rating in excess of 10 percent for the 
service-connected right knee disability.  Moreover, due to the 
actual range of motion demonstrated, separate evaluations for 
limited flexion and extension of the right knee under DC 5260 
and/or DC 5261 are not warranted here, as is permitted by 
VAOPGCPREC 9-2004.  The Board has considered whether any 
alternative diagnostic codes would allow for an rating in excess 
of 10 percent, however, ankylosis has not been shown nor alleged 
(DC 5256), he has not been diagnosed with nonunion or malunion of 
the tibia and fibula (DC 5262), and there has been no finding of 
dislocated semilunar cartilage, and no episodes of locking or 
findings of effusions of the knee. (DC 5258).

With regard to DC 5257, the Board concludes that the competent 
evidence of record does not support a separate compensable rating 
for the left knee under DC 5257, based on slight recurrent 
subluxation or lateral instability.  The record reflects that the 
Veteran's right knee has consistently been found to be stable, 
and there has been no showing of left knee subluxation or lateral 
instability; thus, a separate rating is not warranted under DC 
5257.

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 C.F.R. 
§§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Thus, the Board has also considered whether any of the DeLuca 
factors or 38 C.F.R. § 4.40 or 4.45 have caused additional 
limitation so as to warrant any higher ratings.  Although the 
most recent VA examination in 2010 showed pain over the last 30 
degrees of flexion, repetitive testing showed no change in pain 
or motion, and there were no flare-ups noted.  Moreover, prior VA 
examinations showed full or nearly full range of right knee 
motion, with no pain at the end ranges.  The Veteran has reported 
ongoing right knee pain, and the Board finds that the effects of 
pain reasonably shown to be due to his service-connected right 
knee disability are already contemplated by the 10 percent rating 
assigned.  38 C.F.R. § 4.71a, DC 5259.  In that regard, as 
described above, the medical evidence indicates that although the 
Veteran had some painful motion, the pain did not in effect limit 
his knee range of motion to such a degree that it was analogous 
to ankylosis (DC 5256), or to a compensable rating under DCs 5260 
and 5261.  Additionally, the Board notes that the VA examiners 
found that repetitive testing of the knee produced no additional 
pain or limitation of motion, nor is there any indication that 
that any pain, fatigue, or weakness due to disability of the 
right knee caused functional loss greater than that contemplated 
by the currently assigned 10 percent rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, supra.  Thus, the overall evidence fails 
to show that pain or other symptoms such as fatigue or weakness 
resulted in additional functional limitation such as to enable a 
finding that the Veteran's right knee disability picture more 
nearly approximates a 20 percent rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, supra.  

In sum, the Board finds that, based on the preponderance of the 
evidence, the criteria for a 20 percent rating for the service-
connected right knee disability have not been met at any time 
during the appeal period.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, supra.

3. Residuals of Injury, Lower Lip

The Veteran contends he should be entitled to a compensable 
rating for his service-connected residuals of injury, lower lip.  
He claims that he has a visible scar formation on the outside of 
his lower lip and can feel a lump on the inside of his lip.  He 
also claims there is a part of the scar that festers and fluid 
comes out every four to six weeks, and he believes there is still 
some type of debris in the injury site where his teeth went 
through his lip.  

The record reflects that the RO has assigned a non-compensable 
disability rating for the service-connected scar residual of 
injury to the lower lip, pursuant to 38 C.F.R. § 4.118, DC 7800, 
with an effective date of April 26, 1999.

The record reflects that the Veteran submitted his claim for a 
compensable rating in approximately December 2006.  The Board 
notes that the criteria for rating scars were revised, effective 
October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (as 
codified at 38 C.F.R. § 4.118, DCs 7800 - 7805).  However, 
because the Veteran's claim was filed before October, 28, 2008, 
the claim will only be evaluated under the rating criteria made 
effective from August 30, 2002.  See 73 Fed. Reg. 54,708 ("This 
amendment shall apply to all applications for benefits received 
by VA on or after October 23, 2008").

Under the applicable version of Diagnostic Code 7800, 
disfigurement of the head, face, or neck with one characteristic 
of disfigurement warrants a 10 percent evaluation.  Disfigurement 
of the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.

The eight characteristics of disfigurement are:  scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar adherent 
to underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 square centimeters); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); underlying 
soft tissue missing in an area exceeding six square inches (39 
square centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  Id. at Note 
(1).

Under DC 7803, a 10 percent rating is warranted for a scar that 
is superficial and unstable.  Under DC 7804 a 10 percent rating 
is warranted for a superficial scar that is painful on 
examination.  Under DC 7805, scars may be rated based on 
limitation of function of the affected part.

Turning to the record, the Board notes that on VA examination in 
December 2007, the Veteran reported he sustained a laceration of 
his lower lip in service when a tank hatch struck his head 
causing him to strike his face and sustain a through and through 
laceration to the lower part of his lip.  He reported having 
multiple sutures at that time, but his current symptoms were 
none.  Inspection of his face on the inner buccal mucosa of the 
lip, the outside of the lip, and inferior in the submental area, 
did not reveal any scar formation.  There was no pain to the area 
upon palpation, and he had normal texture of the skin with no 
elevation or depression to the surface contour of the skin in the 
area described.  There was no inflammation, edema, keloid 
formation, color change, or area of induration or flexibility of 
the skin.  There was no gross distortion or asymmetry of any 
features of the face, and no limitation of range of motion in 
this area, and no disfiguring scar to the head, face, or neck.  
The diagnosis was normal scars examination for facial laceration.  

On VA examination in April 2010, the Veteran complained of 
tenderness in the scar area below his lip.  There were no limits 
on routine daily activities or employment due to the scar.  The 
scar was horizontal, below the lower lip, and left of center, and 
measured 5.5 cm x .1 cm.  The scar was slightly tender on the 
distal/lateral portion of the scar, with no skin breakdown.  The 
scar was found to be superficial with no underlying soft tissue 
damage, and not deep, with underlying soft tissue damage.  He had 
no functional limitations or limitation of motion due to the 
scar, and no inflammation, edema, or keloid formation.  There was 
no adherence of the scar to underlying tissue.  The examiner 
indicated there was a facial scar present, which appeared 
irregular and hypopigmentated, but there was no tissue loss, 
induration, or inflexibility, and no distortion or asymmetry of 
features.  The diagnosis was residual facial scar, secondary to 
tank accident.

Considering the competent evidence of record and specifically the 
most recent VA examination, which showed slight tenderness of the 
lower lip scar, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that a 10 percent rating is 
warranted for the service-connected scar residual of an injury to 
the lower lip.  A rating in excess of 10 percent would only be 
warranted if two or three characteristics of disfigurement were 
shown or if there was limitation of the function- neither of 
which has been shown or alleged by the Veteran.  Thus, the 
evidence of record supports the assignment of no more than  10 
percent, under DC 7804, for a scar residual of an injury to the 
lower lip.  

4. Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis for the 
three service-connected disabilities above.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  Under Thun v. Peake, 22 Vet App 111 (2008), there 
is a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability pictures such 
that the available schedular rating criteria for the service-
connected amputation, left thumb and index fingers, distal 
phalanges; torn cartilage, right knee, post operative, with 
degenerative changes; and scar residual of injury to the lower 
lip, are inadequate.  For instance, the comparison between the 
level of severity and symptomatology of the lower lip scar with 
the established criteria found in the rating schedule under 
Diagnostic Code 7804 shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  The 
Veteran has claimed the scar is painful, and the rating criteria 
consider such symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the service-connected disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran has 
required frequent periods of hospitalization due to his 
amputation, left thumb and index fingers, distal phalanges; torn 
cartilage, right knee, post operative, with degenerative changes; 
or scar residual of injury to the lower lip.  Indeed, it does not 
appear from the record that he has been recently hospitalized at 
all for those disabilities.  Additionally, there is not shown to 
be evidence of marked interference with employment due to the 
disability.  The Veteran retired from Chrysler Corporation in 
1993 after 29 years of service, and there is no evidence of 
record indicating in any way that any of these three service-
connected disabilities - including amputation, left thumb and 
index fingers, distal phalanges; torn cartilage, right knee, post 
operative, with degenerative changes; and scar residual of injury 
to the lower lip - have been productive of any industrial 
impairment.  Nor has the Veteran alleged such a fact pattern.  
There is also no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that any of 
these three service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted for any of the three issues cited 
above.

IV. Earlier Effective Date Claim

The Veteran contends he should be entitled to an effective date 
earlier than December 21, 2007, for the grant of a 10 percent 
rating for residuals of injury to his right TMJ.  He essentially 
claims he filed for an increased rating (which he refers to as a 
more severe condition) on June 4, 2003.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The statute and 
regulation provide, in pertinent part, that the effective date of 
an evaluation and award of compensation based upon an original 
claim, a claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2)(i).

Section 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)provide an 
exception to the general rule for increased rating claims by 
stating that the effective date of an increased rating shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date, otherwise, date of 
claim.  See also Hazan v. Gober, 10 Vet. App. 511 (1997); 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  Further, in 
Hazan, the United States Court of Appeals for Veterans Claims 
(Court) found that if an increased rating was ascertainable more 
than one year before the date of the Veteran's claim, the Board 
must determine whether the language "within one year from such a 
date" in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), 
permits or precludes the assignment of an earlier effective date.  
The Court then cited 38 U.S.C.A. § 7104(d)(1) and compared 38 
C.F.R. § 3.155(a) (formal claim received within one year after 
informal claim "will be considered filed as of the date of 
receipt of the informal claim"); 3.157(b)(2) (date of receipt of 
report of private examination is date of receipt of informal 
claim for rating increase); and 3.157(a) ("[a]cceptance of a 
report of examination or treatment as a claim for increase is 
subject to . . . the payment of retroactive benefits from the 
date of the report or for a period of 1 year prior to the date of 
receipt of the report").

The Court has made it clear that the date of the filing of a 
claim is controlling in determinations as to effective dates.  A 
specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Also, with regard to the terms "application" 
or "claim", the Board notes that once a formal claim for 
compensation has been allowed, receipt of a VA hospitalization 
report or a record of VA treatment or hospitalization will be 
accepted as an informal claim for increased benefits, and the 
date of such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

What is for consideration in this matter is whether subsequent to 
the October 1999 final RO rating decision (which granted service 
connection and assigned a noncompensable evaluation effective 
April  26, 1999), and prior to December 21, 2007, there was a 
formal or informal claim for a compensable rating for the 
Veteran's residuals of injury to right TMJ.  

In that regard, the Veteran has contended he filed an increased 
rating claim on June 4, 2003.  A review of the record shows that 
received in July 2003, was a statement in support of claim (VA 
Form 21-4138) in which the Veteran indicated he wanted to file 
for "an increase in compensation based on a more severe 
condition of my limited motion of the jaw currently rated at 0 
%".  He also claim that he had experienced more frequent popping 
and cracking of his jaw, that he had to move his jaw out to eat, 
and his jaw caused misalignment of his teeth.  He indicated he 
had been seen at the Brecksville VAMC three years prior for his 
jaw, and had an appointment at the Louis Stokes VAH in July 2003 
for his jaw.  Additionally, received from the Veteran in April 
2006 was a letter in which he indicated that the initial trauma 
to his head resulted in loss of teeth and a shifting of his jaw 
line, which caused his teeth to protrude outward.  He also 
claimed that to correct the problem would require extensive 
surgery, and that these conditions had caused improper digestion 
of food and facial disfiguration.  In addition, the Veteran 
submitted a document in December 2006 in which he essentially 
claimed that his right TMJ jaw disability had worsened.  However, 
even if the Veteran's June 2003, April 2006, and December 2006 
submissions are construed as informal claims for such increased 
benefits, the fact remains that these informal claims were 
received before his service-connected residuals of injury to 
right TMJ met the criteria for a compensable rating under DC 
9905. 

Accordingly, the determination to be made in this case is when 
the Veteran's increase in disability was "ascertainable"--e.g., 
when his limitation of motion of the temporomandibular 
articulation was from 0 to 4 mm on lateral excursion or from 31 
to 40 mm on inter-incisal range.  38 C.F.R. § 4.150, DC 9905; 
Hazan, 10 Vet. App. at 521, supra.  In other words, a 
determination must be made as to whether it was factually 
ascertainable prior to December 21, 2007 (the current effective 
date for the grant of a 10 percent rating) that the Veteran 
satisfied the criteria for the assignment of a compensable rating 
for residuals of injury to right TMJ.  The Board finds that the 
evidence of record supports a negative answer to this question.

VA treatment records showed that in May 2006 the Veteran was seen 
for a dental consultation, and reported he was having problems 
properly masticating food, and claimed he had pain in the TMJ, 
requiring him to move his jaw anteriorly when biting.  
Examination showed he was able to open maximally without apparent 
discomfort, but there was deviation on closure and audible click 
and crepitus detected.  There was no point tenderness over the 
TMJs, and when he occluded fully he appeared over closed.  The 
assessment was skeletal class III with ill-fitting dentures 
exacerbating mandibular prognathism.  The examiner noted that the 
resorption pattern did accentuate the underbite, but much was due 
to ill-fitting and worn dentures.  Later in May 2006, he reported 
he was interested in mandibular anterior implants to facilitate 
prosthesis retention.  Examination showed he was able to open 
maximally without apparent discomfort, and there was deviation on 
closure and audible click and crepitus detected.  The assessment 
was that he was a marginal candidate for mandibular implants due 
to soft/hard tissue profile  Subsequent VA treatment records 
showed he underwent surgical implantation of a mandibular 
prosthesis to facilitate prosthesis retention.

On VA examination in November 2006, the Veteran reported that his 
jaws did not come together properly.  He reported that in 1955 he 
had an accident and lost his four lower anterior teeth.  He 
indicated he had had a full upper denture that was made in basic 
training and had lower teeth until the accident when he lost the 
four anterior teeth.  Examination revealed he had a full set of 
dentures and was still in the process of getting two mandibular 
implants because of severe mandibular bone loss.  He would 
eventually have a new set of dentures after the implants were 
completed.  He had a class III occlusion that was pronounced.  He 
had no limited range of motion upon opening or going into 
excursions, but did have clicking and grinding of both the left 
and right TMJ upon opening and going into excursions.  He had 
very good maxillary bone structure but very minimal mandibular 
ridge, and his mandibular implants were in progress to give him 
more stability of the mandibular denture.  An x-ray showed two 
mandibular implants with very minimal mandibular ridge, and the 
right and left TMJ did not show any major distortion.  The 
examiner indicated that with the mandibular implants completed 
and the fabrication of new dentures, the Veteran should have much 
improved function.  

On VA examination in December 2007, the examiner indicated that a 
review of the medical records showed that in service the Veteran 
was struck with a tank hatch and his head was pinned against the 
rim of the hatch opening and his teeth were pushed through the 
lip.  Teeth were removed due to being fractured at the gingival 
line, and he had sutures placed in the lip and oral mucosa. In 
1967, a plastic surgeon operated on the right temporomandibular 
joint, with some relief obtained from the surgery.  On 
examination, he complained that the jaw locked mostly on the 
right side when yawning wide, and he was able to reduce the 
dislocation.  He reported cracking and popping on both sides.  
Physical examination showed he could not masticate efficiently, 
that food was not broken down sufficient before swallowing, and 
that there was some loss of lateral motion.  He was missing all 
maxillary and mandibular teeth, and had a maxillary complete 
denture and an implant-retained mandibular denture to replace the 
missing teeth.  He had two implants present in area #23 and #26.  
Examination further showed the inter-incisal range of motion was 
to 40 mm on vertical motion, to 4.5 mm on left lateral motion, 
and to 3 mm on right lateral motion.  There was no bone loss 
noted in the mandible, maxilla, or hard palate, other than from 
resorption after tooth loss in the mandible.  Auscultation of the 
right temporomandibular joint on vertical motion showed moderate 
crepitus on opening, and a loud popping up closure, as well as 
slight to moderate crepitus on lateral motion.  He also reported 
having moderate pain during mandibular movements.  The left and 
right masticatory muscles were moderately tender to palpation.  
The diagnoses included 2.5 cm horizontal scar below the lower 
lip, left of center, not obvious without magnification; moderate 
left temporomandibular disc disorder; and moderate to severe 
right temporomandibular disc disorder.  The examiner noted that 
easy subluxation was due to damage done to the lateral 
temporomandibular joint ligaments.

VA treatment records dated through April 2009, showed that the 
Veteran continued to undergo dental treatment and oral surgery 
for his implants.  

The pertinent rating criteria, DC 9905, provide for a 10 percent 
rating where there is interincisal range of motion between 31 to 
41-mm.  A 20 percent rating is warranted where there is 21 to 30-
mm of motion.  In regard to lateral motion, a 10 percent rating 
is for application where the range of lateral excursion is 0 to 
4-mm.  38 C.F.R. § 4.150.  A review of the record shows that the 
Veteran did not meet any of the criteria for a compensable 
disability rating under DC 9905 at any time prior to December 21, 
2007.  

For these reasons, the Board concludes that it was not factually 
ascertainable that the Veteran met the requirements for 
assignment of a compensable, 10 percent rating, for the service-
connected residuals of injury to the right TMJ, at any time prior 
to December 20, 2007.  As the law states that the effective date 
shall be assigned from the date entitlement arose when it is 
later than the date of claim, an earlier effective date is not 
warranted in this case.  38 C.F.R. § 3.400.  The appeal in this 
regard is therefore denied.


ORDER

Service connection for hearing loss, right ear, is denied.

A rating in excess of 30 percent for amputation, left thumb and 
index fingers, distal phalanges, is denied.

A rating in excess of 10 percent for torn cartilage, right knee, 
post operative, with degenerative changes, is denied.

A 10 percent rating, for a scar residual of injury to the lower 
lip, is granted, subject to the laws and regulations governing 
payment of monetary benefits.

An effective date earlier than December 21, 2007, for the 
assignment of a 10 percent rating for residuals of injury to 
right TMJ is denied.


REMAND

1. Service Connection for a Cervical Spine Disorder

The Veteran contends he injured his neck in service while at Fort 
Benning, when a tank hatch came down on his head.  He claims he 
had surgery on his neck at St. Thomas Hospital in 1966 or 1967, 
but that the surgery did no good and that these records were no 
longer available.

STRs show no report of or finding of a cervical disability.  STRs 
do, however, show that in March 1955, the Veteran was driving a 
tank when the hatch dropped on his head.  He suffered multiple 
lacerations of the lips and chin, and fractured teeth #9, #10 on 
the left and right, which were later extracted.  On separation 
examination in October 1956, there was a notation that he had a 
traumatic tank injury.  

The first post-service evidence of record showing a cervical 
disability was a  private MRI of the cervical spine, dated in 
August 1992, which indicated a history of herniated disc or 
spondylosis.  The impressions included multiple disc herniations 
at C4-5, C5-6, C6-7; anteriorposterior spinal canal stenosis at 
all levels; and evidence of thecal sac indentation and cord 
compression at C4-5, C5-6, and C6-7.  Likewise, a private MRI of 
the cervical spine dated in December 2000 showed reversal of 
curvature at C3-4 level with a broad disc protrusion, mild 
anterior subluxation of C7 on T1 with a large central disc 
protrusion; posterior osteophytes at the C4-5, C5-6, and C6-7 
levels; and bilateral neural foraminal narrowing at multiple 
levels.

On VA examination in October 2004, it was noted that the Veteran 
reported having an onset of neck pain, after getting hit in the 
head by a tank, that resolved after that time.  He reported that 
over the past ten to twenty years he had had more pain.  It was 
noted that no spine surgery had been done, although it had been 
recommended.  The diagnosis was arthritis and degenerative disc 
disease of the cervical spine.  The examiner opined that it was 
not likely that the Veteran's current arthritis in his neck 
related to an injury that occurred way back in 1955, and that it 
was more likely than not that this was naturally occurring 
osteoarthritis.  

A private MRI of the cervical spine dated in January 2009 showed 
multilevel severe cervical degenerative changes with areas of 
severe canal stenosis, foraminal narrowing and underlying cord 
flattening.  An April 2010 VA treatment record showed that the 
Veteran had cervical spondylosis.  

Thus, the record shows that the Veteran has a current cervical 
disability - to include arthritis, degenerative disc disease, 
stenosis, and spondylosis.  Although a VA examination was 
obtained in October 2004 in which the examiner opined that it was 
not likely that the Veteran's current arthritis in his neck 
related to the in-service injury in 1955, the examiner did not 
comment on whether the Veteran's cervical degenerative disc 
disease may be related to the in-service tank injury in 1955.  
The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Thus, the Board concludes that the October 2004 is 
incomplete and inadequate for rating 


purposes, and another VA examination is warranted.  Barr v. 
Nicholson, supra.

Additionally, the record is clear, based on STRs and the 
Veteran's statements, that he was injured in an incident in 
service where a tank hatch struck his head, causing injuries to 
his teeth, lip, and jaw.  While the STRs do not mention that any 
report of or finding of cervical injuries or problems, the 
Veteran is competent to state that his neck hurt after his head 
was struck by the tank hatch.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d), 
38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" there "may" be a nexus between the 
current disability or symptoms and service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Thus, the low threshold of McLendon was 
met, and another VA examination with opinion should be obtained 
as to whether the Veteran's cervical degenerative disc disease, 
or any other current cervical disability, may be related to 
service.  



2. Service Connection for Loss of Teeth

The Board finds, after reviewing the record, that it is unclear 
as to whether the Veteran is seeking service connection for loss 
of teeth for compensation purposes or for treatment purposes.  

The Veteran contends that during service, when the tank hatch 
struck his head, this pushed his bottom teeth through his lower 
lip, causing him to lose those teeth.  He contends that the 
trauma to his head resulted in loss of teeth.  He reported that 
that impact injury to his jaw and teeth caused immediate 
loosening and cracking of the four teeth which had to be removed 
within hours of impact.  

STRs show that in March 1955, the Veteran was driving a tank when 
the hatch dropped on his head and he suffered multiple 
lacerations over the lips and chin.  There is a notation of left 
and right, 9, 10, teeth fractured.  It was noted that all 
lacerations were sutured after debridement and right and left, 9 
and 10 teeth were extracted. 

A review of the record shows an August 1962 dental rating sheet, 
completed by the RO, included a notation that in March 1955 the 
Veteran sustained fractures of teeth #23, 24, 25, 26, and that 
the teeth were extracted.  The RO found that this was incurred or 
aggravated by service, nothing that PTE trauma was established 
for teeth #23, 24, 25, 26, and that the Veteran was in receipt of 
disability compensation.  

Received in April 1999 from the Veteran was an informal claim for 
service connection for a "mouth condition".  The Veteran 
reported that his mouth condition resulted from a tank hatch 
coming down on his head, and pushing his bottom teeth through his 
lower lip, causing him to lose his teeth.

A June 1999 VA dental treatment note showed that the Veteran 
reported he was driving a tank in 1965 at Fort Benning when he 
suffered irreversible damage to this mandibular anterior teeth 
and right temporomandibular joint.  His chin was reportedly 
located on the rim of the tank and accidently the hatch fell down 
on his head, which resulted in the avulsion of his lower 
mandibular teeth and caused a through and through laceration of 
his lower lip.  At the time of the accident he was reportedly 
wearing a maxillary denture.  Following the accident at Fort 
Benning, the mandibular anterior teeth were extracted and a lower 
partial denture was constructed.  Examination revealed a panorex 
x-ray was within normal limits and also diagnoses of acquired 
loss of mandibular teeth because of trauma from the military and 
slight residual problems with right temporomandibular joint.  

By October 1999 rating decision, the RO denied service connection 
for loss of teeth, for compensation purposes.  The RO found that 
the evidence regarding loss of teeth failed to show a disability 
for which compensation may be established, and that the claim was 
not well-grounded.  The RO also found that replaceable missing 
teeth may be service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment under applicable provisions of law.  

The Veteran's VA Form 9 indicated he was seeking service 
connection for loss of teeth, solely for treatment.  In June 
2003, he requested compensation for loss of teeth.

At the hearing in August 2010, the Veteran testified that he was 
receiving dental treatment for his teeth that were lost as a 
result of the accident in service.  He felt, however, that he 
should be compensated for the injuries to his teeth. 

VA compensation is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150.  The types of 
dental conditions covered are:  loss of teeth due to bone loss of 
the body of the maxilla or the mandible due to trauma or disease 
such as osteomyelitis, but not periodontal disease.  See 38 
C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a).

Otherwise, a veteran may be entitled to service connection for 
dental conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
(i.e., gum) disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria are 
met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

Thus, it is unclear to the Board, whether the Veteran is seeking 
service connection for loss of teeth for compensation purposes or 
treatment purposes.  It is also unclear based on the August 1962 
dental rating sheet, which indicated that the Veteran was "in 
receipt of disability compensation", whether the Veteran has at 
any point received compensation (or VA treatment) for his loss of 
teeth in service.  While the record appears clear that during 
service, after the tank hatch incident, the Veteran had four 
teeth extracted, it is unclear as to what he is seeking at this 
point.  On remand, clarification of this matter should be 
attempted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
nature and probable etiology of any current 
cervical spine disability, aside from 
arthritis.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should be asked to opine as to 
whether it is at least as likely as not 
(i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
cervical disorder, aside from arthritis, is 
causally related to the Veteran's military 
service, to specifically include the incident 
in service wherein he was injured when a tank 
hatch struck his face; or whether such a 
causation or relationship is unlikely (i.e., 
less than a 50 percent probability).

a.  The examiner must explain the rationale 
for any opinion(s) given, and if unable to 
provide the requested opinions without 
resorting to speculation, it should be so 
stated, and an explanation provided.  

b.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather 


that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  Request that the Veteran clarify whether 
he is seeking service connection for loss of 
teeth for compensation purposes or for 
treatment purposes.  Explain to the Veteran 
the significance, if any, of the August 1962 
dental rating sheet, completed by the RO, 
which included a notation that in March 1955 
the Veteran sustained fractures of teeth #23, 
24, 25, 26, that the teeth were then 
extracted, that this was found to be incurred 
or aggravated by service, and that the 
Veteran was in receipt of disability 
compensation.  Make a determination as to the 
nature of the issue on appeal - to 
specifically include whether the claim for 
service connection for loss of teeth is for 
compensation or treatment purposes.

3.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case which addresses all 
evidence submitted, and be afforded the 
appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


